*501In an action, inter alia, to recover damages for personal injuries, the defendants Seattle Bike Supply, Inc. and F & S Discount Stores separately appeal from an order of the Supreme Court, Kings County (Vaccaro, J.), dated January 11, 1995, which denied their respective motions for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with one bill of costs to the appellants appearing separately and filing separate briefs, and the appellants’ respective motions for summary judgment are granted.
The infant plaintiff was allegedly injured while riding a bicycle when his finger was drawn into the front sprocket by the chain. Prior to the alleged accident, the plaintiff had removed the chain guard on the bicycle. The plaintiff commenced this suit against the distributor of the bicycle, Seattle Bike Supply, Inc. (hereinafter Seattle), and the retailer of the bicycle, F & S Discount Store (hereinafter F & S), for damages arising, inter alia, from negligence and strict products liability. Both Seattle and F & S moved for summary judgment, claiming, inter alia, that the accident was not foreseeable. We agree (see, Rosenberg v Mermelstein, 116 AD2d 712). Rosenblatt, J. P., Ritter, Copertino and Pizzuto, JJ., concur.